Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
It is acknowledged of the Applicant’s “Replacement of Drawing”. Claims 1-9 have been cancelled; Claims 10, 23, and 27 have been amended; Claims 27-29 are withdrawn as non-elected claims; Claims 10-26 remain for examination, wherein claims 10 and 23 are independent claims. 

Status of the Previous Rejections
Previous objection of Drawing is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/30/2021.
Previous rejection of claims 10-26 under 35 U.S.C. 103(a) as being unpatentable over Rohrbaugh et al (US 5,770838, listed in IDS filed on 10/11/2018, thereafter US'838) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 6/30/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 27-29 have been cancelled since these claims (Apparatus) directed to the Applicant’s “response to election/restriction” dated on 3/19/2021 as non-elected without traverse.

Reason for Allowance
Claims 10-26 are allowed.  
Regarding the instant independent claims 10 and 23, US’838 teaches a process for treating a metal strip by a continuous strip heating process, US’838 specify heating the metal strip to below the Curie point in the preceding heating section; heating the metal strip to a maximum of approximately the Curie point; and heating the metal strip to above the Curie point, and US’838 specify that the induction heating section is located between the first and the second heating section and the first and second heating sections operated by gas-fired heater with reduced atmosphere with operational direct-fired type. Although US’838 provides embodiment to collect exhaust gases and the waste heat in this stream is used in the preheating section, US’838 does not specify applying the heat of the exhaust gas to pre-heat the inert gas for use within the pre-heating zone as recited in the instant claims. Other claims depend on claims 10 and 23, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734